DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4–9, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 13 each recite a single genlock transmitter provided in the first video processor and a single genlock receiver provided in the second video processor.  As discussed in the 23 March 2022 interview, in closest prior art US 2014/0085419 A1 (“Yoshizawa”), ¶ 0033 previously relied on, has ambiguous syntax whether transmission between imaging apparatus 1 and imaging apparatus 2, mapped with the claimed first and second video processors respectively, is unidirectional as claimed or bidirectional.  However, ¶ 0059 of Yoshizawa additionally states that each imaging apparatus both transmits and receives a genlock signal, and so Yoshizawa teaches away from the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0176402 A1
US 2015/0029396 A1
US 2016/0218820 A1
US 2016/0182889 A1
US 2014/0307953 A1
US 2014/0307952 A1
US 2014/0085419 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487